— In an action to recover damages for malicious prosecution, the appeal is from an order which granted a motion to dismiss the complaint for insufficiency (Rules Civ. Prac., rule 106, subd. 4), with leave to plead over. The complaint alleged that respondent procured an ex parte divorce in a foreign jurisdiction, based upon an instrument of waiver and consent on which appellant’s signature was surreptitiously forged. Order affirmed, without costs. No opinion. Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur. [13 Mise 2d 260.]